DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               VERED EMANO and BERNARD EMANO,
                         Appellants,

                                    v.

   DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE
                    RALI 2006-QS15,
                        Appellee.

                              No. 4D22-108

                          [October 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE
10043460.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   Eve A. Cann of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.